DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending in the application. 
Claims 11-15 have been canceled by the Amendment filed 12/09/2020. 

Response to Arguments
The Amendment filed 12/09/2020 overcomes the interpretation of claims 1-5 under 35 USC 112(f).
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. As set forth below in the new grounds of rejection for claims 1-5 under 35 USC 112(a), as necessitated by the amendment, the amended features of claim 1, specifically "perform image-processing of one or more unselected images from the acquired multiple images, based on parameters of the one or more selected images; and synthesize the one or more selected images and the one or more image-processed images", lack adequate written description support in Applicant's Specification. 
Examiner respectfully disagrees with Applicant’s assertion that the amended features are not disclosed by Lee. The grounds of rejection for claims 1-10 under 35 USC 102(a)(2) have been modified below, as necessitated by the amendment, to show that the amended features are further disclosed in the previously-cited Lee reference. Specifically, Lee discloses that adjusting properties other than color and white balance, including sharpness, contrast, ISO sensitivity, etc., is possible using the disclosed processing system (Lee, ¶0148, 0159). Examiner has interpreted at least the properties of sharpness and ISO sensitivity to correspond to the claimed auto focus data and auto exposure data, respectively, as these properties are known to have a direct correlation with each other in the field of photography. Lee additionally discloses that the properties of one selected image may be used to adjust the properties of other images of the plurality of images, and then the images (selected and adjusted) may be synthesized to obtain one image having one property (Lee, ¶0147-0151, 0159). The “other images” in Lee are therefore interpreted as the “one or more unselected images” in the amended claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular with respect to claim 1, the specification does not describe or provide support for the limitation “perform image-processing of one or more unselected images from the acquired multiple images, based on parameters of the one or more selected images; and synthesize the one or more selected images and the one or more image-processed images.” According to Examiner’s best understanding of Applicant’s published specification and the originally filed claims (see, for example, ¶0062-0068, 0086-0087, and claims 1, 3, 5-6 and 8-9 filed 03/06/2019), it appears that the claimed image-processing is only applied to one or more selected images. No mention is made of “one or more unselected images”, and there is no indication or suggestion that any unselected images should be processed based on parameters of the one or more selected images and further synthesized with the one or more selected images, as is now claimed. In fact, it appears that the synthesis is performed only on multiple selected images after the selected images are processed by a variety of image processing techniques (see, for example, ¶0062-0068 of published Specification). Originally filed claims 5 and 9 in particular also appear to indicate, with the use of the language “if multiple images are selected” that the third image processing is performed “to compensate for the difference in the field of view of the selected images.” Therefore, at best, the specification and the originally filed claims of the application only provide selected images and synthesizing the one or more image-processed selected images. The limitations “perform image-processing of one or more unselected images from the acquired multiple images, based on parameters of the one or more selected images; and synthesize the one or more selected images and the one or more image-processed images” are thus not described in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, before the effective filing date of the claimed invention, had possession of the invention as currently claimed. 
Dependent claims 2-5 are rejected for inheriting the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. PG Pub. 2016/0028949 (hereinafter “Lee”; applicant-submitted prior art).
Regarding claim 1, Lee discloses an electronic device (Lee, Fig. 1) comprising: 
a processor (Lee, Fig. 2, ¶0070; “an image processing unit 130 (e.g., image processor)”); and
a plurality of cameras configured to acquire multiple images (Lee, ¶0067; “the image photographing apparatus 100 includes two photographing units 111 and 112 (e.g., cameras, image capturers, etc.) in its rear surface. Accordingly, the image photographing apparatus 100 may obtain two images by performing photographing through the two photographing units 111 and 112 with respect to a same subject”); 
wherein the processor is configured to:
extract image information on each of the acquired multiple images (Lee, ¶0075, 0150, 0159; “the control unit 140 may also adjust properties of the image such as sharpness, contrast, ISO, etc., in various other exemplary embodiments. In the sharpness and contrast, the control unit 140 may adjust not only properties of an image obtained from a telephoto lens based on properties of an image obtained from a wide angle lens, but also may compare the image obtained from the wide angle lens and the image obtained from the telephoto lens, select an image having better sharpness and contrast, and adjust sharpness and contrast of another image based on the selected image”); 
perform preprocessing for calculating at least one piece of auto focus (AF) data and auto exposure (AE) data of the multiple images on the basis of the extracted image (Lee, ¶0075-0078, 0082-0091, 0128-0135, 0147-0151, 0157-0159;  “if a magnification change command is input, the control unit 140 may control the image processing unit 130 to synthesize the plurality of images of which properties are adjusted and generate a synthesis image of a magnification changed according to the magnification change command” wherein the adjusted properties “may also include at least one of sharpness, contrast, International Standards Organization (ISO) sensitivity” (adjusting sharpness is interpreted here as calculating at least one piece of autofocus data, and adjusting ISO sensitivity is interpreted as calculating at least one piece of autoexposure data), and “the control unit 140 may adjust the synthesis ratio of each of the plurality of images obtained through the plurality of photographing units”, wherein the synthesis ratio for one image may be 1 and the synthesis ratio of the other images may be 0, i.e., the control unit may “select one or more images required” as claimed. The control unit may also select particular magnification images corresponding to each of the wide angle lens images and the telephoto lens images to synthesize an image at a particular magnification set by the magnification change command.); and 
perform image-processing of one or more unselected images from the acquired multiple images, based on parameters of the one or more selected images; and synthesize the one or more selected images and the one or more image-processed images (Lee, ¶0075-0077, 0128-0135, 0157-0159; “the control unit 140 may…select an image having better sharpness and contrast, and adjust sharpness and contrast of another image based on the selected image” and “the control unit 140 may control the image processing unit 130 to synthesize the plurality of images of which properties are adjusted and generate a synthesis image”).

Regarding claim 2, claim 1 is incorporated, and Lee further discloses wherein the image information comprises at least one of phase difference information and an edge value (Lee, ¶0201, 0217-0220; “In auto focusing using a phase difference, the image processing unit 130 separates a signal (a signal read out from a normal pixel) for generating an image and a signal (a signal read out from a phase difference pixel) for calculating a phase difference among signals that are output from the solid imaging device 112 and sampled by the AFE 113. This is to perform quick auto focusing by generating an image like a live view image in a parallel way while calculating the phase difference quickly by using the signal for calculating the phase difference.” This satisfies at least one of the limitations as required by the claim.).

Regarding claim 3, claim 1 is incorporated, and Lee further discloses the electronic device further comprising a temporary storage device configured to perform control so as to temporarily store the one or more selected images in a memory or a buffer, wherein the one or more images to be temporarily stored are stored in a RAW image format state or in a state in which parameters corresponding to the one or more images to be temporarily stored are applied (Lee, ¶0200; “The image processing unit 130 performs image processing on raw image data by the control of the control unit 140 and records the raw image data in the SDRAM 160.”).

Regarding claim 4, claim 1 is incorporated, and Lee further discloses wherein the processor is further configured to perform at least one of lens shading compensation and defective pixel correction (Lee, ¶0202; “A pixel defect of the raw image data is primarily corrected by a correction circuit. The correction circuit corrects the pixel defect by referring to a correction table in which an address of a defective pixel is registered.”).

Regarding claim 5, claim 4 is incorporated, and Lee further discloses wherein the processor is further configured to: 
perform at least one of demosaicking, denoising, and sharpening (Lee, ¶0075; “In addition, the image processing unit 130 adjusts a white balance and performs gamma correction, color interpolation, color correction, and resolution conversion.” Color interpolation is interpreted here as covering at least one of the claimed techniques (i.e., “demosaicking”).); or 
if multiple images are selected, compensate for the difference in the field of view between the selected multiple images (Lee, ¶0082-0091; “The control unit 140 may control the image processing unit 130 to detect each of local regions of a size corresponding to the changed photographing magnification from the plurality of images and synthesize the detected local regions to generate the synthesis image” wherein the plurality of images correspond to wide view images and tele view images, each having different fields of view.).

Regarding claim 6, Lee discloses a method for processing multiple images (Lee, ¶0025), the method comprising: 
acquiring multiple images using a plurality of cameras (Lee, ¶0067; “the image photographing apparatus 100 includes two photographing units 111 and 112 (e.g., cameras, image capturers, etc.) in its rear surface. Accordingly, the image photographing apparatus 100 may obtain two images by performing photographing through the two photographing units 111 and 112 with respect to a same subject”); 
extracting image information on each of the acquired multiple images (Lee, ¶0075, 0150, 0159; “the control unit 140 may also adjust properties of the image such as sharpness, contrast, ISO, etc., in various other exemplary embodiments. In the sharpness and contrast, the control unit 140 may adjust not only properties of an image obtained from a telephoto lens based on properties of an image obtained from a wide angle lens, but also may compare the image obtained from the wide angle lens and the image obtained from the telephoto lens, select an image having better sharpness and contrast, and adjust sharpness and contrast of another image based on the selected image”); 
performing preprocessing for calculating at least one piece of auto focus (AF) data and auto exposure (AE) data of the multiple images on the basis of the extracted image information and generating parameters corresponding to the respective images; (Lee, ¶0075-0078, 0082-0091, 0128-0135, 0147-0151, 0157-0159;  “if a magnification change command is input, the control unit 140 may control the image processing unit 130 to synthesize the plurality of images of which properties are adjusted and generate a synthesis image of a magnification changed according to the magnification change command” wherein the adjusted properties “may also include at least one of sharpness, contrast, International Standards Organization (ISO) sensitivity” (adjusting sharpness is interpreted here as calculating at least one piece of autofocus data, and adjusting ISO sensitivity is interpreted as calculating at least one piece of autoexposure data), and “the control unit 140 may adjust the synthesis ratio of each of the plurality of images obtained through the plurality of photographing units”, wherein the synthesis ratio for one image may be 1 and the synthesis ratio of the other images may be 0, i.e., the control unit may “select one or more images required” as claimed. The control unit may also select particular magnification images corresponding to each of the wide angle lens images and the telephoto lens images to synthesize an image at a particular magnification set by the magnification change command.); and 
performing image-processing by applying parameters corresponding to the one or more selected images (Lee, ¶0075-0077, 0128-0135, 0157-0159; “the control unit 140 may…select an image having better sharpness and contrast, and adjust sharpness and contrast of another image based on the selected image” and “the control unit 140 may control the image processing unit 130 to synthesize the plurality of images of which properties are adjusted and generate a synthesis image”).

Claim 7 recites a method having steps corresponding to the elements recited in device claim 2. Therefore, the recited steps of Claim 7 are mapped to the Lee reference in the same manner as the corresponding elements in Claim 2.  

Claim 8 recites a method having steps corresponding to the elements recited in device claim 3. Therefore, the recited steps of Claim 8 are mapped to the Lee reference in the same manner as the corresponding elements in Claim 3.  

Claim 9 recites a method having steps corresponding to the elements recited in device claim 5. Therefore, the recited steps of Claim 9 are mapped to the Lee reference in the same manner as the corresponding elements in Claim 5.  

Regarding claim 10, claim 6 is incorporated, and Lee further discloses displaying, on a display, or storing, in a memory, the image acquired by performing the image-processing (Lee, ¶0078; “the control unit 140 may synthesize the plurality of images of which properties are adjusted and generate and display a synthesis image corresponding to a changed photographing magnification” on the display unit 150).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668